Leif Thompson

Leif Thompson Law Office
Alaska Bar No. 1006041
306 Main Street Suite 304
Ketchikan, AK 99901

Cell phone (907) 617-9256
Office (907) 247-9256
Fax (888) 363-1007
Leifthompson@outlook.com

Attorney for Historic Wolf Creek Boatworks

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

HISTORIC WOLF CREEK BOATWORKS,

Plaintiff,
VV.
UNITED STATES OF AMERICA;

SONNY PERDUE,
Secretary of Agriculture;

VICKI CHRISTIANSEN,
Chief, U.S. Forest Service;

DAVID SCHMID,
Regional Forester
for the Region of Alaska;

MELANIE SLAYTON, Former
Realty Specialist

Tongass National Forest
Thorne Bay Ranger District;

MATTHEW ANDERSON,

Former District Ranger
Forest Service, Tongass
National Forest Craig and

Thorne Bay Ranger Districts;

}
)
)
)
)
)
)
)
)
)
)
)
)
} Cause No.5:20-cv-00014-HRH
)
)
)
)
)
)
)
)
)
)
)
)
}
)

Historic Wolf Creek Boatworks v. U.S.A. et al, 5:20-cv-00014-HRH

Page 1 of 2 Pages

Case 5:20-cv-00014-HRH Document 38 Filed 09/02/21 Page 1 of 2
M. EARL STEWART,
Forest Supervisor
Tongass National Forest;

Defendants...

)
REQUEST FOR ORAL ARGUMENT ON MOTION TO DISMISS

 

The Plaintiff requests oral argument on the motion to

dismiss.

Respectfully Submitted,

XL Ena gh)
Leif’ A. Thompson if
Alaska Bar No. 1006041

306 Main Street Suite 304

Ketchikan, AK 99901

I Certify that I E-mailed a copy of this motion to
Dustin.glazier@usdoj.gov and to Marie.Scheperle@usdoj.gov on

the date of filing. OAL

Historic Wolf Creek Boatworks v. U.S.A. et al, 5:20-cv-00014-HRH
Page 2 of 2 Pages

Case 5:20-cv-00014-HRH Document 38 Filed 09/02/21 Page 2 of 2
